I concur in the result on the sole theory that the acts of the bank examiner and Attorney General in making a return to the order to show cause, wherein they admitted the insolvency of the bank, and subsequently by their petition in intervention and motion, they presented the very questions sought to be litigated in cause No. 21029. They supplied the proper party plaintiff to give life to the case. Parties litigant cannot play fast and loose, blow hot and cold, with the courts. Litigants cannot be permitted to assume a position in court, and on the anticipation of an adverse ruling withdraw from the case. Having elected to adopt a certain course of action, they will be confined to that course which they adopt.